Exhibit 10.1

 

 

NEWMONT

ANNUAL INCENTIVE COMPENSATION PROGRAM

(As Amended and Restated Effective January 1, 2012)

 

 



--------------------------------------------------------------------------------

NEWMONT

ANNUAL INCENTIVE COMPENSATION PROGRAM

(Effective as of January 1, 2012)

PURPOSE

The purpose of this program is to provide to those employees of Newmont Mining
and its Affiliated Entities that participate in this program a more direct
interest in the success of the operations of Newmont Mining. Employees of
Newmont Mining and participating Affiliated Entities will be rewarded in
accordance with the terms and conditions described below.

This program is intended to be a program described in Department of Labor
Regulation Sections 2510.3-1(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.

SECTION I-DEFINITIONS

1.1 “Affiliated Entity(ies)” means any corporation or other entity, now or
hereafter formed, that is or shall become affiliated with Newmont Mining, either
directly or indirectly, through stock ownership or control, and which is
(a) included in the controlled group of corporations (within the meaning of Code
Section 1563(a) without regard to Code Section 1563(a)(4) and Code
Section 1563(e)(3)(C)) in which Newmont Mining is also included and (b) included
in the group of entities (whether or not incorporated) under common control
(within the meaning of Code Section 414(c)) in which Newmont Mining is also
included.

1.2 “Attributable Ounces Production—Gold and Attributable Pounds
Production—Copper” means the reported attributable ounces of gold produced and
reported attributable pounds of copper produced for the applicable calendar
year, measured against the target attributable ounces of gold and target
attributable pounds of copper produced per the approved business plan, and as
adjusted from time to time as approved by the Board.

1.3 “Board” means the Board of Directors of Newmont Mining or its delegate.



--------------------------------------------------------------------------------

1.4 “Bonus Eligible Earnings” means the total base salary and regular earnings
(collectively, “regular earnings”) of the Employee during the calendar year. If
an Employee is absent from work because of a work-related injury, the Employee’s
“Bonus Eligible Earnings” will be determined by his actual gross base earnings
during the calendar year. In the case of a Terminated Eligible Employee who is
Disabled, “Bonus Eligible Earnings” will be determined by his actual gross base
earnings, including short-term disability pay received during the calendar year,
but excluding pay from any other source. If an Employee dies during the calendar
year, the “Bonus Eligible Earnings” for such Terminated Eligible Employee will
be determined by his actual gross base earnings. If an Employee is on active
military duty during a calendar year, the “Bonus Eligible Earnings” will be
determined by his actual gross base earnings during the calendar year, exclusive
of any government military pay. If an Employee does not receive a W-2, his
“Bonus Eligible Earnings” shall be determined on the basis of his actual gross
base earnings for the calendar year, or portion thereof, as shown on the payroll
records of Newmont Mining or the Participating Employer. In all cases, an
Employee’s “Bonus Eligible Earnings” shall be computed before reduction for
pre-tax contributions to an employee benefit plan of Newmont Mining pursuant to
Section 401(k) or Section 125 of the Code. In the event of a Change of Control,
the Bonus Eligible Earnings of each eligible Employee shall be equal to such
Employee’s base salary, on an annualized basis, as of the date immediately
preceding the Change of Control and, in the case of a Terminated Eligible
Employee, such Employee’s base salary for the calendar year through the date of
termination of employment.

1.5 “Change of Control” means the occurrence of any of the following events:

(i) The acquisition in one or a series of transactions by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (x) the then outstanding shares of common
stock of Newmont Mining (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of Newmont
Mining entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from Newmont Mining other than an
acquisition by virtue of the exercise of a conversion privilege, unless the
security being so converted was itself acquired directly from Newmont Mining,
(B) any acquisition by Newmont Mining, (C) any acquisition by any employee
benefits plan (or related trust) sponsored or maintained by Newmont Mining or
any corporation controlled by Newmont Mining or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) below; or

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors of Newmont Mining (“Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of Newmont Mining;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by Newmont Mining’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of
Newmont Mining; or



--------------------------------------------------------------------------------

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Newmont Mining or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity which as a
result of such transaction owns Newmont Mining or all or substantially all of
Newmont Mining’s assets either directly or through one or more subsidiaries (a
“Parent Company”)) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no person or entity (excluding Newmont Mining, any entity resulting from
such Business Combination, any employee benefit plan (or related trust) of
Newmont Mining or its Affiliate or any entity resulting from such Business
Combination, or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause (A) above is satisfied in connection
with the applicable Business Combination, such Parent Company) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock (or for a non-corporate entity, equivalent securities of
the entity) resulting from such Business Combination of the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), of the entity unless such ownership resulted solely
from ownership of securities of Newmont Mining, prior to the Business
Combination and (C) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination (or, if reference
was made to equity ownership of any Parent Company for purposes of determining
whether clause (A) above is satisfied in connection with the applicable Business
Combination, of the Parent Company) were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board of
Directors of Newmont Mining, providing for such Business Combination; or

(iv) Approval by the stockholders of Newmont Mining of a complete liquidation or
dissolution of Newmont Mining.

1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.7 “Compensation Committee” means the Compensation Committee of the Board of
Directors of Newmont Mining.

1.8 “Consolidated Costs Applicable to Sales – Gold and Copper” means audited,
US GAAP consolidated costs applicable to sales for gold (per ounce calculation)
and for copper (per pound calculation), measured against the target consolidated
costs applicable to sales for gold (per ounce calculation) and to sales for
copper (per pound calculation) per the approved business plan, and as adjusted
from time to time as approved by the Board.



--------------------------------------------------------------------------------

1.9 “Consolidated Sustaining Capital Expenditures” means Newmont Mining’s
sustaining capital expenditures on an accrual basis measured against sustaining
capital expenditures on an accrual basis, adjusted from time to time as approved
by the Board.

1.10 “Corporate Performance Bonus” means the bonus payable to an Employee
pursuant to Section III.

1.11 “Disability” means a condition such that the salaried Employee has
terminated employment with Newmont Mining or Affiliated Entities with a
disability and has begun receiving benefits from the Long Term Disability Plan
of Newmont Mining (or Affiliated Entity) or a successor plan.

1.12 “Economic Performance Driver” means Consolidated Sustaining Capital
Expenditures, Consolidated Costs Applicable to Sales – Gold and Copper,
Attributable Ounces Production – Gold and Attributable Pounds Production Copper,
Reserve and NRM Additions, and Project Execution and Cost.

1.13 “Employee” means an employee of Newmont Mining or an Affiliated Entity who
satisfied the conditions for this program and who is not (a) an individual who
performs services for Newmont Mining or an Affiliated Entity under an agreement,
contract or arrangement (which may be written or oral) between the employer and
the individual or with any other organization that provides the services of the
individual to the Employer pursuant to which the individual is initially
classified or treated as an independent contractor or whose remuneration for
services has not been treated initially as subject to the withholding of federal
income tax pursuant to Code § 3401, or who is otherwise treated as an employee
of an entity other than Newmont Mining or an Affiliated Entity, irrespective of
whether he or she is treated as an employee of Newmont Mining or an Affiliated
Entity under common-law employment principles or pursuant to the provisions of
Code § 414(m), 414(n) or 414(o), even if the individual is subsequently
reclassified as a common-law employee as a result of a final decree of a court
of competent jurisdiction, the settlement of an administrative or judicial
proceeding or a determination by the Internal Revenue Service, the Department of
the Treasury or the Department of Labor, (b) an individual who is a leased
employee, (c) a temporary employee, or (d) an individual covered by a collective
bargaining agreement unless otherwise provided for in such agreement.

1.14 “Key Objectives” means the key results expected by the end of the review
period for an Employee, as established and administered through Newmont Mining’s
performance management system.

1.15 “Newmont Mining” means Newmont Mining Corporation.

1.16 “Participating Employer” means Newmont Mining and any Affiliated Entity.

1.17 “Pay Grade” means those jobs sharing a common salary range, as designated
by the Board or its delegate.

1.18 “Performance Rating Category” means the numerical category used to classify
the performance of each Employee in accordance with Newmont Mining’s performance
management system.



--------------------------------------------------------------------------------

1.19 “Personal Performance Bonus” means the bonus payable to an Employee based
on the individual performance of such Employee, as set forth in Section 4.2.

1.20 “Personal Performance Bonus Factor” means the factor used to determine an
Employee’s Personal Performance Bonus, based upon the Performance Rating
Category assigned to the Employee, in accordance with Section 4.1.

1.21 “Project Execution and Cost” means Newmont Mining’s performance against
project execution and project cost milestones as determined by the Board and
adjusted from time to time as approved by the Board.

1.22 “Reserve and NRM Additions” means annual gold reserve and non-reserve
mineralization material (“NRM”) additions measured against target annual reserve
and non-reserve mineralization material additions per the approved business
plan, and as adjusted from time to time as approved by the Board.

1.23 “Terminated Eligible Employee” means an Employee employed in a position
located in Colorado or any Employee in an Executive grade level position who
terminates employment with Newmont Mining and/or a Participating Employer during
the calendar year on account of death, retirement or Disability. The Executive
Vice President of Human Resources of Newmont Mining (or his or her delegate)
may, in his/her sole discretion, also designate in writing other Employees who
terminate employment during the calendar year under other circumstances as
“Terminated Eligible Employees.”

SECTION II-ELIGIBILITY

All Employees of a Participating Employer are potentially eligible to receive a
bonus payment under this program, provided (i) they are on the payroll of a
Participating Employer as of the last day of the calendar year, and at the time
of payment, or (ii) they are a Terminated Eligible Employee with respect to such
calendar year. Otherwise eligible Employees who are on short-term disability
under the Short-Term Disability Plan of Newmont Mining (of Affiliated Entity) or
a similar or a successor plan or not working because of a work-related injury as
of the last day of the calendar year shall be eligible to receive a bonus under
clause (i). Notwithstanding the foregoing provisions of this paragraph, the
Compensation Committee or the Executive Vice President of Human Resources (or
his or her delegate) may, prior to the end of the calendar year, exclude from
eligibility for participation under this program with respect to the calendar
year any Employee or Employees, as he or she may determine in his or her sole
discretion. Additionally, the Compensation Committee or the Executive Vice
President of Human Resources (or his or her delegate) may, prior to the end of
the calendar year, exclude from eligibility for participation under this program
with respect to the calendar year any Employee or Employees, that has failed to
complete any required ethics training or failed to comply with acknowledgement
of any Code of Conduct of Newmont Mining or any Affiliated Entity.



--------------------------------------------------------------------------------

SECTION III-CORPORATE PERFORMANCE BONUS

3.1 Eligibility for Corporate Performance Bonus. For the calendar year, the
Corporate Performance Bonus will be determined pursuant to this section for each
eligible Employee who is (a) in Pay Grade 109 and above on the last day of the
calendar year and at the time the payment is made (or was in such Pay Grade at
the time of termination of employment), excluding any Employee eligible to
participate in the Senior Executive Compensation Program; (b) each eligible
Employee who is in Pay Grade 108 and below who is employed by the corporate
office (including expatriate assignments) or at a non-operating site location,
as determined by the Executive Vice President of Human Resources (or his or her
delegate), on the last day of the calendar year and at the time payment is made
(or was in such Pay Grade and at such location at the time of termination of
employment); and (c) any other employee or class of employees as determined by
the Executive Vice President of Human Resources (or his or her delegate). For
the calendar year, the performance bonus for each eligible Employee who is in
Pay Grade 108 or below on the last day of the calendar year and at the time the
payment is made (or was in such Pay Grade at the time of termination of
employment) and who is not assigned to the corporate office or at a non-site
location, will be determined in accordance with such performance factors,
weighting factors and other methods of bonus determination as shall be
established for each specific site or region by Newmont Mining for the calendar
year, rather than the Corporate Performance Bonus. Each operating site shall
develop its own critical performance indicators for this purpose.

3.2 Target Amounts for Economic Performance Drivers. The Compensation Committee
shall establish both the targets and the minimum and maximum amounts for each
Economic Performance Driver on an annual basis. The target Consolidated
Sustaining Capital Expenditures, Consolidated Costs Applicable to Sales – Gold
and Copper and Project Cost, together with the applicable minimums and maximums
for each such Economic Performance Driver, shall be established in United States
dollars and cents. The target, minimum and maximum Attributable Ounces
Production-Gold and Reserve and NRM Additions shall be established in ounces.
The target, minimum and maximum Attributable Pounds Production-Copper shall be
established in pounds. The targets for Project Execution shall be established at
the discretion of the Board. Targets will be adjusted for acquisitions or
divestitures as approved by the Newmont Mining Board of Directors.

3.3 Actual Performance for Economic Performance Drivers. As soon as possible
after the end of each calendar year, the Compensation Committee shall certify
the extent to which actual performance met the target amounts for each Economic
Performance Driver, following a report for the Internal Audit department.



--------------------------------------------------------------------------------

3.4 Aggregate Payout Percentage. An aggregate payout factor (the “Aggregate
Payout Percentage”) will be calculated as follows:

(i) Calculating the Performance Percentage for each Economic Performance Driver.
For each Economic Performance Driver, actual performance will be compared to the
target, minimum and maximum amounts to arrive at a performance percentage
(“Performance Percentage”) calculated as follows:

 

  •  

If the actual amount is less than the minimum amount, the Performance Percentage
is zero;

 

  •  

If the actual amount is equal to the minimum amount, the Performance Percentage
is 50%;

 

  •  

If the actual amount is less than the target amount and greater than the minimum
amount, the Performance Percentage is the sum of (A) 50%, plus (B) the product
of 50%, times a fraction, the numerator of which is the difference between the
actual amount and the minimum amount, and the denominator of which is the
difference between the target amount and the minimum amount;

 

  •  

If the actual amount is equal to the target amount, the Performance Percentage
is 100%;

 

  •  

If the actual amount is greater than the target amount and less than the maximum
amount, the Performance Percentage is the sum of (A) 100%, plus (B) a fraction,
the numerator of which is the difference between the actual amount and the
target amount, and the denominator of which is the difference between the
maximum amount and the target amount; and

 

  •  

If the actual amount is greater than or equal to the maximum amount, the
Performance Percentage is 200%.

(ii) Calculating the Payout Percentage for each Economic Performance Driver. The
payout percentage for each Economic Performance Driver is the product of the
Performance Percentage times the applicable weighting factor as listed in
Appendix A (“Payout Percentage for each Economic Performance Driver”).

(iii) Calculating the Aggregate Payout Percentage. The Aggregate Payout
Percentage is the sum of the Payout Percentages for each Performance Factor.

3.5 Determination of Target Performance Level. An Employee’s Target Performance
Level is determined by the Employee’s Pay Grade pursuant to the table in
Appendix B.

3.6 Determination of the Corporate Performance Bonus. The Corporate Performance
Bonus for each eligible Employee is the product of the Aggregate Payout
Percentage, times the Employee’s Target Performance Level, times the Employee’s
Bonus Eligible Earnings.

3.7 Terminated Eligible Employees. Terminated Eligible Employees shall be
eligible to receive a Corporate Performance Bonus. This bonus will be calculated
as follows:

Target Performance Level x Year to Date Bonus Eligible Earnings = Corporate
Performance Bonus Payable



--------------------------------------------------------------------------------

3.8 Adjustments. The Compensation Committee may adjust the Performance
Percentage or any measure or otherwise increase or decrease the Corporate
Performance Bonus otherwise payable in order to reflect changed circumstances or
such other matters as the Compensation Committee deems appropriate.

SECTION IV-PERSONAL PERFORMANCE BONUS

4.1 Personal Performance Level. At the end of the calendar year, each eligible
Employee’s supervisor will evaluate the Employee and rate the Employee’s
personal performance level. In accordance with Newmont Mining’s performance
management system, the supervisor will rate the Employee. Each Employee will be
rated by the Employee’s supervisor in one of Newmont Mining’s Performance Rating
Categories. In conjunction with these ratings, Newmont Mining will assign a
Personal Performance Bonus Factor for the Employee as listed in Appendix C and
the Employee’s supervisor shall also recommend a Personal Performance Payout
Factor within the range stated in Appendix C corresponding to the rating that
Employee’s supervisor assigned to Employee. Newmont Mining may increase or
decrease any eligible Employee’s Personal Performance Bonus Factor in its sole
discretion.

4.2 Determination of Personal Performance Bonus. Subject to Section 4.3, an
eligible Employee’s Personal Performance Bonus is determined by multiplying the
eligible Employee’s Bonus Eligible Earnings times the determined percentage from
the Target Performance Level, as set forth in Appendix C times the Personal
Performance Bonus Factor determined pursuant to Section 4.1.

4.3 Terminated Eligible Employees. Terminated Eligible Employees shall be
eligible to receive a Personal Performance Bonus based upon an assumed Personal
Performance Bonus Factor of 1.0, so that the Terminated Eligible Employees will
receive a Personal Performance Bonus at their individual Target Performance
Level multiplied by their Bonus Eligible Earnings for the calendar year.

4.4 Ineligible Employees. Eligible Employees whose Personal Performance Bonus
Factor (determined pursuant to Section 4.1) is less than .70 shall not be
eligible to receive a Personal Performance Bonus.

4.5 Adjustments of Personal Performance Bonus. The Compensation Committee may
adjust the Personal Performance Bonus Factor or any measure or otherwise
increase the Personal Performance Bonus otherwise payable in order to reflect
changed circumstances or such other matters as the Compensation Committee deems
appropriate.

SECTION V-PAYMENT OF BONUS

5.1 Pay Grade. If an eligible Employee was in more than one Pay Grade during the
calendar year, the bonus payable to such eligible Employee shall be calculated
on a pro-rata basis in accordance with the amount of time spent by such eligible
Employee in each Pay Grade during the calendar year.



--------------------------------------------------------------------------------

5.2 Time and Method of Payment. The aggregate of any and all bonuses payable
under this program shall be payable to each eligible Employee (other than
Terminated Eligible Employees) in cash as soon as practicable following approval
of bonuses by the Compensation Committee. Terminated Eligible Employees shall
receive the aggregate of any and all bonuses payable under this program in cash
as soon as practicable following the date of their termination from employment
with a Participating Employer. All payments and the timing of such payments
shall be made in accordance with practices and procedures established by the
Participating Employer. Payment under this program will be made no later than
the 15th day of the third month following the calendar year in which an
Employee’s right to payment is no longer subject to a substantial risk of
forfeiture. Notwithstanding the foregoing, in the event an Employee failed to
complete any required ethics training or failed to comply with acknowledgement
of any Code of Conduct of Newmont Mining or any Affiliated Entity, Newmont
Mining may withhold payment under this program unless or until such Employee
complies.

5.3 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state,
local or foreign law or regulation.

SECTION VI-CHANGE OF CONTROL

6.1 In General. In the event of a Change of Control, each eligible Employee
(including Terminated Eligible Employees who terminate employment during the
calendar year in which the Change of Control occurs) shall become entitled to
the payment of a Corporate Performance Bonus and a Personal Performance Bonus,
in accordance with the provisions of this Section.

6.2 Calculation of Bonuses. Upon a Change of Control, each eligible Employee,
excluding any Terminated eligible Employee who terminated prior to the Change of
Control, shall become entitled to the payment of (i) a Corporate Performance
Bonus calculated on the basis of a Performance Percentage equal to the greater
of the actual results attained for the calendar year or the applicable targets
for such Calendar year and (ii) a Personal Performance Bonus calculated on the
basis of a Personal Performance Bonus Factor equal to the greater of the actual
Personal Performance Bonus Factor for the calendar year or a Personal
Performance Bonus Factor of 1.0. If a Change of Control occurs prior to the time
that the Compensation Committee has established the targets for the calendar
year, such percentages shall be based upon the corresponding percentages for the
immediately preceding calendar year.

6.3 Payment of Bonuses. The bonuses payable in accordance with the provisions of
this Section VI shall be calculated and paid as soon as practicable following
the date of the Change of Control. Such payments shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation. Upon the completion of such payments, eligible
Employees shall have no further right to the payment of any bonus hereunder
(other than any bonus payable hereunder with respect to a previous calendar year
that has not yet been paid).



--------------------------------------------------------------------------------

SECTION VII-GENERAL PROVISIONS

7.1 Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of the eligible Employee, in a cash lump
sum, to the beneficiary or beneficiaries designated by the eligible Employee to
receive life insurance proceeds under Group Life and Accidental Death &
Dismemberment Plan of Newmont USA Limited (or a successor plan) or a similar
plan of a Participating Employer. In the absence of an effective beneficiary
designation under said plan, any amount payable hereunder following the death of
an eligible Employee shall be paid to the eligible Employee’s estate.

7.2 Right of Offset. To the extent permitted by applicable law, Newmont Mining
or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this program against any eligible
Employee or Terminated Eligible Employee loans outstanding to Newmont Mining, an
Affiliated Entity, or Participating Employer, or other debts of the eligible
Employee or Terminated Eligible Employee to Newmont Mining Newmont Mining, an
Affiliated Entity, or Participating Employer. By accepting payments under this
program, the eligible Employee consents to the reduction of any compensation
paid to the eligible Employee by Newmont Mining, an Affiliated Entity, or
Participating Employer to the extent the eligible Employee receives an
overpayment from this program.

7.3 Termination. The Board may at any time amend, modify, suspend or terminate
this program; provided, however, that the Compensation Committee may, consistent
with its administrative powers, waive or adjust provisions of this program as it
determines necessary from time to time.

7.4 Payments Due Minors or Incapacitated Persons. If any person entitled to a
payment under this program is a minor, or if the Compensation Committee or its
delegate determines that any such person is incapacitated by reason of physical
or mental disability, whether or not legally adjudicated as an incompetent, the
Compensation Committee or its delegate shall have the power to cause the payment
becoming due to such person to be made to another for his or her benefit,
without responsibility of the Compensation Committee or its delegate, Newmont
Mining, or any other person or entity to see to the application of such payment.
Payments made pursuant to such power shall operate as a complete discharge of
the Compensation Committee, this program, Newmont Mining, and Affiliated Entity
or Participating Employer.



--------------------------------------------------------------------------------

7.5 Severability. If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this program, and this program shall be
construed and enforced as if such illegal and invalid provision had never been
set forth in this program.

7.6 No Right to Employment. The establishment of this program shall not be
deemed to confer upon any person any legal right to be employed by, or to be
retained in the employ of, Newmont Mining, any Affiliated Entity, any
Participating Employer, or to give any Employee or any person any right to
receive any payment whatsoever, except as provided under this program. All
Employees shall remain subject to discharge from employment to the same extent
as if this program had never been adopted.

7.7 Transferability. Any bonus payable hereunder is personal to the eligible
Employee or Terminated Eligible Employee and may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of except by will or by the
laws of descent and distribution.

7.8 Successors. This program shall be binding upon and inure to the benefit of
Newmont Mining, the Participating Employers and the eligible Employees and
Terminated Eligible Employees and their respective heirs, representatives and
successors.

7.9 Governing Law. This program and all agreements hereunder shall be construed
in accordance with and governed by the laws of the State of Colorado, unless
superseded by federal law.

7.10 Reimbursement. The Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of Corporate Performance Bonus previously paid to an eligible Employee pursuant
to the terms of this compensation program if: a) the amount of such Corporate
Performance Bonus was calculated based upon the achievement of certain financial
results that were subsequently the subject of a restatement, and b) the amount
of such Corporate Performance Bonus that would have been awarded to the eligible
Employee had the financial results been reported as in the restatement would
have been lower than the Corporate Performance Bonus actually awarded.
Additionally, the Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of a Corporate Performance Bonus and Personal Performance Bonus previously paid
to an eligible Employee pursuant to the terms of this compensation program if
the eligible Employee is terminated for cause as defined in the Executive Change
of Control Plan of Newmont.



--------------------------------------------------------------------------------

APPENDIX A- Payout Percentage for each Economic Performance Driver

 

Consolidated
Sustaining
Capital
Expenditures

   Reserve and
NRM
Additions
(66.67% gold
reserves and
33.33% non-
reserve
mineralization
material)   Consolidated
Costs
Applicable
to Sales
(80% gold
and 20%
copper)   Attributable
Ounces
Production –
Gold (80%)
and
Attributable
Pounds
Production –
Copper
(20%)   Project
Execution
and Cost 10%    20%   30%   30%   10%



--------------------------------------------------------------------------------

APPENDIX B

 

Pay
Grade

   Target Corporate
Performance Bonus
Level E-5    30% E-6    20% 109    20% 107-108    15% 105-106    14% 103-104   
10% 101-102    5% 99-100    4% 49-50    3% 11-27    3%



--------------------------------------------------------------------------------

APPENDIX C

 

Performance
Rating System

   Personal
Performance
Bonus Factor 1    0 2    .50-.75 3    .75-1.00 4    1.00-1.25 5    1.25-1.50 6
   1.50-2.0

Pay


Grade

   Target Personal
Performance Bonus
Level E-5    30% E-6    20% 109    20% 107-108    15% 105-106    14% 103-104   
10% 101-102    5% 99-100    4% 49-50    3% 11-27    3%